DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 6-10, 14-16, and 20 of copending Application No. 17197211 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17197211.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 2, 10, and 15 recite the broad recitation of a magnetic layer containing inorganic oxide-based particles, and the claims also recite a magnetic layer containing ε-iron oxide powder which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 10, 11, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Independent Claim 1 recites a magnetic layer containing a ferromagnetic powder, wherein the ferromagnetic powder is an ε-iron oxide powder.  This ε-iron oxide powder is an inorganic oxide-based particle.  Therefore, Claims 2, 3, 10, 11, 15, and 16 do not further limit the subject matter in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20020164504 (“Masaki et al.”) in view of US Pub. No. 20170316799 (“Shimizu et al.”).
With regards to Claims 1, 4, 5, 8, 9, 12-14, and 17-19, Masaki et al. teaches a magnetic recording medium/tape, with use with a cartridge and a recording and reproducing device, comprising a non-magnetic support and a magnetic layer containing a ferromagnetic powder ([0001], [0010], and [0085]).  The ferromagnetic powder has a coercive force (Hc) of 135 to 400 kA/m, and a coercive force (Hc) of the magnetic layer is controlled to be in the range of 135 kA/m to 440 kA/m ([0026] and [0031]).  An anisotropic magnetic field (Hk) of a magnetic layer to constitute the magnetic recording medium is at least 358 kA/m [0030].  A suitable coercive force/anisotropic magnetic field (Hc/Hk) ratio is from 0.3 to 0.6 [0034].  Thus, a suitable Hk of the magnetic layer may be within the range of 450-1333 kA/m (about 5655-16751 Oe).  It would 
While Masaki et al.’s magnetic properties are directed to the magnetic material and/or magnetic layer, the Examiner deems that the overall magnetic recording medium will also substantially have the same magnetic properties.  The Examiner’s sound basis for this assertion is that anisotropy magnetic field (Hk) is a magnetic property and hence will be based on the magnetic layer, which is the only layer that is magnetic in Masaki et al.’s magnetic recording medium/tape.   
The Examiner notes that Masaki et al. teaches the magnetic tape undergoes a calendaring treatment, which includes pressing the magnetic layer [0096].  While Masaki et al. is silent on its anisotropic magnetic field (Hk) being measured after the magnetic layer is pressed at a pressure of 70 atm, it is noted that the magnetic recording tape of Masaki et al. still generates an anisotropy magnetic field (Hk) overlapping with Applicant’s claimed anisotropy magnetic field range.  Absence of evidence to the contrary, there is a sound basis that Masaki et al.’s magnetic recording medium produces an anisotropy magnetic field (Hk) overlapping Applicant’s claimed anisotropy magnetic field (Hk) range when measuring and applying the claimed pressure.  
As such, the Examiner deems that Masaki et al. teaches the claimed limitation despite the distinction in pressure when determining the characterization of the magnetic recording tape.  Moreover, the difference in pressure does not produce an invention that has an unobvious difference, the Examiner deems that Masaki et al. renders obvious the claimed limitation as the characterization methodology are both used to characterize the performance.  Masaki et al. provides clear guidance on what is a desirable anisotropic magnetic field (Hk), as such the slight distinction in methodology to measure said anisotropy magnetic field (Hk) would 
Masaki et al. does not teach its magnetic layer containing an ε-iron oxide ferromagnetic powder, wherein the ε-iron oxide ferromagnetic powder contains one or more kinds of elements selected form the group consisting of a gallium element, a cobalt element, and a titanium element. 
However, Shimizu et al. teaches a magnetic recording tape comprising a magnetic layer including ferromagnetic powder and binder, wherein the ferromagnetic powder include hexagonal ferrite, ε-iron oxide, and the like ([0028], [0029], [0044], [0076]).  The ε-iron oxide powder contains a gallium element [0047].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Masaki et al.’s magnetic layer contain ε-iron oxide ferromagnetic powder in order to exhibit high thermal stability and increase recording density in the tape [0044]. 

With regards to Claims 2, 10, and 15, Masaki et al. teaches the magnetic layer contains inorganic oxide-based particles ([0016], [0025], and [0059]). 

With regards to Claims 3, 11, and 16, Masaki et al. teaches the inorganic oxide-based particles are composite particles of an inorganic oxide and a polymer ([0016], [0025], [0040], and [0059]).

With regards to Claims 6, Masaki et al. teaches a non-magnetic layer containing a non-magnetic powder between the non-magnetic support and the magnetic layer [0065]. 


Masaki et al. does not explicitly teach its back coating layer containing a non-magnetic powder. 
However, Shimizu et al. teaches a back coating layer containing a non-magnetic powder on a surface side of a non-magnetic support opposite to a surface side on which a magnetic layer is provided ([0071] and [0072]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Masaki et al.’s back coating layer comprise of a conventional non-magnetic powder in order to form a back coating layer functional for a tape medium application.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 20170162220 demonstrates that a magnetic property of a magnetic layer is also the same in the overall magnetic recording medium ([0039] and [0177]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785